Title: Memoranda, 6–10 July 1757
From: Washington, George
To: 



[Fort Loudoun] July 6 [1757 - 10 July 1757]

The Speaker
Write to him that upon settling an acct with Colo. Carlyle of this date there appeard to be a ballance of £186.9.2 – ½ justly due him for Sundry Services done, and necessarys furnishd for the use of the Publick witht havg any connection with other accts—whether am I to pay the acct or not he is uneasy abt the Payment.
Govr
Whether is Jenkin’s to be continu’d as post—& how is he to be pd if continud.
A Copy of the Mutiny & Desertion Bill—& what reward is offerd for Desertrs.
Treasurer.
Know if the Overplus of the money sent me for enlisting the Drafts may not be appropriated to other uses.
Also desire him to send the Balle of Captn Mercers acct.
Examine his two Letters to me & answer such parts as require it—one of his volunteers deserted.
Look at Mercers Letter & Inclose Mr Palmers Certificate.
What rewards are offerd for Desertrs.

Regiment
Order the Serjeants of each Company to devide the Men into Squads each takg the care of one & to see that the Men of their Squad have their necessarys their Cloaths & their Arms & Accoutrements always in good Order or answer for the neglect.
Speaker
Write to him about Cloathing the Regiment.
Mr Lewis
Write to him for Salt—Molasses.
To get Notes for my Tobo of the Inspecters at Falmouth—& send me an acct of their weights.
that his Overseer has receivd Money of the Comy for Pork.
Mr Digges
He strongly recommends Henry Barradale for the Office of Serjt or Corpl when he is qualified have him promoted.
Company’s.
The Men are always to be provided with three good Shirts & two good pr of stockgs. they are to preserve from wareing their Regimental Cloaths & are always to go Neat & clean.
Out Posts.
Are to send Serjeants or Corporals or some of their best drill Men to this place to be perfected in their Exercise.
Every Comg Officer neglecting to Train, & Discipline his Officers & Men shall be arrested & tryed for Disobedience of Order⟨s⟩.
Govr
write him the Contents of Colo. Stanwix’s Letter.
